internal_revenue_service number release date index number ------------------------------- --------------------------------------- --------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc intl b06 plr-116407-18 date date legend --------------------------------------- --------------------------------------------- ----------------------- ---------------------------- ------------------------------------------------------------------------ taxpayer opco individual law firm a law firm b accounting firm ------------------------------------------------ date date date date --------------------- -------------------------- ------------------------ ----------------------- dear ----------------------- this responds to your letter dated date requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc disc election for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a domestic_corporation wholly owned by individual and members of individual’s extended family that operates in connection with the export of agricultural produce grown by opco opco is an s_corporation that is also owned by individual and plr-116407-18 his extended family in the same proportions as taxpayer individual has long managed taxpayer and opco law firm a and accounting firm have provided tax services to opco and related entities for many years shortly before date individual consulted with law firm a about benefits that an interest charge domestic_international_sales_corporation ic-disc may provide individual engaged law firm a to set up taxpayer as an ic-disc and prepare initial corporate and tax filings and engaged accounting firm to prepare taxpayer’s returns a few weeks later on date taxpayer inadvertently filed form_2553 election by a small_business_corporation under sec_1362 of the internal_revenue_code s election to take effect as of incorporation instead of a disc election a few weeks after that on date and before the 15th day of the third month of taxpayer’s first taxable_year taxpayer sent the service a revocation letter regarding the s election the revocation was to be retroactive to incorporation the letter which stated that the s election was due to inadvertent error and that taxpayer was meant to be a disc was signed by all of taxpayer’s shareholders on date the service promptly responded with a letter that the revocation request could not be considered because there was no record of an s election in other words taxpayer erroneously attempted to make an s election rather than a disc election but apparently also failed to make the s election in the first place taxpayer and accounting firm further discussed the matter of the s and disc elections with the service several months later at accounting firm’s recommendation taxpayer engaged law firm b to submit the ruling_request at issue law and analysis sec_992 of the internal_revenue_code the code provides that an s_corporation is not eligible to be treated as a disc sec_1361 provides that a disc or former_disc is ineligible to be a small_business_corporation that in turn may by election be an s_corporation under sec_1362 a small_business_corporation may elect to be an s_corporation for the current taxable_year within the first two months and days of the year under sec_1362 shareholders owning more than one-half of the corporation’s shares may revoke this election and the revocation may be made effective for the current taxable_year if made within the first two months and days an ic-disc is the type of disc for which the internal_revenue_code provides for the years at issue see sec_995 plr-116407-18 sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government taxpayer’s status as an s_corporation for its first taxable_year would have precluded it from electing to be a disc for that year and a retroactive revocation at this time would not have been possible under sec_1362 however it appears that taxpayer never made a valid s election and even if it did successfully made the s election taxpayer’s revocation of such election during the first two and a half months of its first taxable_year would have had retroactive effect back to the first day of that year plr-116407-18 therefore taxpayer’s attempted s election poses no barrier to the disc status that the ruling_request contemplates based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely christopher j bello chief branch international
